Title: To Thomas Jefferson from Robert Smith, 11 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Monday Nov. 11, 1805
                     
                  
                  Among the papers I left with you this morning you will find a Statement of the expenditures this year that had not been contemplated in the Estimate for the year 1805. Some of this you will perceive were imposed upon the Navy Department by Occurrences in the Mediterranian—Some by resolutions of Congress directing certain payments without making any appropriations—and some of them were incurred by your advice—
                  Notwithstanding these large extra expences I expected to have been able to go on without difficulties; because there was no reason to believe that the Tripolitan war would have terminated so soon and of course that the Frigates would not have returned before the meeting of Congress.
                  There not being money in the Treasury subject to my Control sufficient for the payment of the Crews of the Congress & Constellation I have ordered them to New-York to wait for Orders—This will give us time and the idea will be that their services are wanted on that station. And there is no Occasion to let every person learn the reason of this Movement—They can be employed on that station beneficially—
                  I did myself the honor of calling at your house to inform you in person of these particulars but you were once engaged and the other time you had rode out—I will call upon you tomorrow Morning about 10 oClock—
                  Respectfully
                  
                     Rt Smith 
                     
                  
               